Citation Nr: 1756252	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  13-09 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as  posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Brad Farrell, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty, including service in the Republic of Vietnam.  He was inducted in June 1970 and separated from service in March 1972.   His decorations include the Vietnam Service Medal with two stars and the Vietnam Campaign Medal with 60 Device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran perfected a timely substantive appeal and the RO certified the matter to the Board on December 12, 2013.  

A video-conference hearing was held in July 2017 before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is of record and has been reviewed.

The Board recognizes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, as reflected on the title page of this decision, the Board has amended the service connection claim to entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Vetera is currently diagnosed with PTSD.

2.  Resolving any reasonable doubt in the Veteran's favor, the evidence of record supports a finding that a relationship exists between the Veteran's PTSD and his in-service fear of hostile military activity.

3.  The Veteran's claimed in-service stressors are consistent with the places, types, and circumstances of his service, and are related to his combat experiences in Vietnam and his response to those events involved a psychological state of intense fear and horror.

4.  The Veteran's current bipolar II disorder is in partial remission and is not shown to be related to any incident of active service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for PTSD are met.  38 U.S.C. §§ 1110, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).

2.  The criteria to establish service connection for bipolar II disorder in partial remiassion are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  Given the favorable outcome of this award of service connection for PTSD, no prejudice to the Veteran could result from any deficiencies in notice or assistance in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Additionally the VLJ, during the July 2017 Board hearing, was in compliance with her duties as a hearing officer as outlined in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Veteran has not alleged that there were any deficiencies in the Board hearing under Section 3.103(c)(2).

II.  Pertinent Service Connection Laws and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223(1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) (recently amended as the DSM-V)); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of a recognizable stressor during service to support a PTSD diagnosis will vary depending upon whether a veteran engaged in "combat with the enemy."  See 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If the VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or written statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.

Additionally, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(3).  

"Fear of hostile military or terrorist activity" is defined as being where "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id.

III.  Analysis of Facts

The Veteran contends that he has a psychiatric disorder, claime as  PTSD, that is related to active duty service in Vietnam, specifically his exposure to combat.  Hearing Transcript at 4.

A review of the Veteran's service treatment records does not show psychiatric symptoms, diagnoses, or treatment during service.  

Post-service, the Veteran's outpatient treatment records from the Columbia, Missouri VA Medical Center (VAMC) are of record, and establish that in October 2010, the Veteran saw a behavioral health triage nurse following a suspected anxiety attack at his work-place, and the nurse referred the Veteran to a VA psychologist, who, a week later, diagnosed the Veteran with PTSD.  In November 2011, the Veteran was again diagnosed with PTSD by a physician in the VAMC psychiatric department.

The Veteran underwent a VA examination in June 2011.  Although the psychologist who conducted the examination was unable to diagnose PTSD because the Veteran was asymptomatic at that time, the examiner confirmed the Veteran's PTSD stressors as combat experiences in Vietnam from July 1971 to March 1972 when the Veteran felt intense fear and feelings of horror, including incoming rocket fire on his base and an attack on a convoy during which his truck was struck by gunfire and he saw the bodies of dead enemy soldiers along the roadside.  The psychologist noted a historical finding of Bipolar II Disorder, which was in remission with residuals identified as mild depression, and opined that Bipolar Disorder II was not related to the Veteran's military service.

The Veteran provided supporting statements from family and friends, including an undated statement from the Veteran's son, who said "I feel at times that our relationship, as well as other family members has suffered a great deal due to his experiences in Vietnam ... He never mentions in great detail what occurred while he was in service due to the fact it bothers him too much."

During the July 2017 hearing before the undersigned VLJ, the Veteran testified that he was in fear of hostile military action while in Vietnam because of enemy mortar attacks on his base camp.  Hearing Transcript at 3-5.  The Veteran also stated that he was driving a truck in a convoy near Da Nang, Vietnam when the convoy came under attack by enemy soldiers, that his truck was hit by gunfire, and that he saw the bloodied bodies of 25 to 30 enemy soldiers killed during the attack.  Hearing Transcript at 4-7.  The Veteran stated that "he can't forget" the "staring look" of the "dead eyes" of fallen enemy soldiers.  Hearing Transcript at 4.  The Veteran further testified that he has experienced anxiety, panic attacks, flashbacks, and nightmares about his Vietnam experiences since the war.  Id. at 7-10.  

First, the Board finds that the evidence is at least in equipoise as to whether the Veteran has a "current" diagnosis of PTSD.  Although acknowledging that the Veteran does indeed have combat-related stressors, the June 2011 VA examiner stated that the Veteran did not meet all of the criteria for a DSM diagnosis of PTSD, namely he had not re-experienced stressors in the past month.  However, the opinion that the Veteran does not currently have PTSD appears to be based solely on that particular examination.  In this regard, the Board observes that the June 2011 VA examiner did not address the fact that the Veteran reported having experienced  recurrent memories and flashbacks of combat service as evidenced by  VA outpatient records dated shortly prior to, and since the beginning of the instant claim.   See, e.g. October 2010 VA medical notes reflecting the Veteran's report of having had recurrent memories of combat service and flashbacks; October 15, 2010 VA Psychiatric Resident notes reflecting the Veteran's report of having nightmares  about Vietnam several times a week with an Axis I diagnosis of PTSD rendered by a VA resident physician and co-signed by a VA staff psychiatrist ; November 2010 VA Psychiatric Resident notes reflecting that the Veteran had still been experiencing nightmares but of less frequency.   Indeed, a disability is determined to be "current" for VA purposes if it is shown since the beginning of the claim and during the pendency of the appeal.  

In the absence of a discussion as to why the Veteran's 2010 reported nightmares which he stated were occurring several times a week at one point, and flashbacks, do not meet the criteria for reexperiencing trauma-related symptoms, the Board finds inadequate the June 2011 VA opinion that the Veteran does not have PTSD.  

Further development could be undertaken to obtain an additional medical opinion.  However, based on the record as a whole, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran is currently diagnosed with PTSD.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

Next, there is competent and credible supporting evidence that the Veteran's claimed in-service stressor occurred.  The Board finds the Veteran's testimony competent, credible, and consistent with the circumstances, conditions or hardships of military service.  See 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.  Accordingly, upon a complete review of both the lay and medical evidence of record, and resolving any reasonable doubt in favor of the Veteran, the Board finds that the claimed stressors are consistent with the circumstances, conditions, or hardships of the Veteran's military service.  

Furthermore, the Board finds that the stressors have already been medically related to the Veteran's combat experiences in Vietnam and his response to those events involved a psychological state of intense fear and horror.  As such, the criteria to establish service connection for PTSD are met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Lastly, the Board notes that during the videoconference hearing, the Veteran's representative specifically requested service connection for PTSD and the Veteran himself filed the original service connection claim specifically for PTSD.  Although the claim had been expanded to contemplate any psychiatric disorder however diagnosed, there is no competent evidence relating the bipolar II disorder, in partial remission, to the Veteran's military service, and the June 2011 VA examiner opined that it is less likely as not related to service.  Thus, although the Board is granting service connection for PTSD as explained above, the criteria to establish service connection for bipolar II disorder, in partial remission, are not met. 

ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for bipolar disorder II, in partial remission, is denied.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


